Citation Nr: 1222579	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee Osgood-Schlatter's disease.

2.  Whether new and material evidence has been received to reopen a claim for service connection for urethritis.

3.  Entitlement to service connection for urethritis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for an increased rating for a left knee disability as well as his request to reopen a claim for service connection for urethritis.  In addition, a claim for service connection for headaches was denied.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at RO (Videoconference) hearings held in August and September 2011.  Hearing transcripts have been associated with the claims file.

Additional evidence pertinent to the claims on appeal was submitted subsequent to the issuance of the June 2010 statement of the case (SOC).  RO consideration of this evidence was waived by the Veteran's representative during the September 2011 hearing.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to an increased rating for a left knee disability as well as entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for urethritis was last denied in an unappealed February 2003 rating decision as the evidence of record did not establish a chronic disability; this claim had been previously denied in a July 1981 rating decision.

2.  The evidence received since the February 2003 rating decision is neither cumulative in nature nor repetitive of that previously addressed and relates to a previously unestablished fact that tends to substantiate the claim and tends to show that the Veteran has current symptoms and diagnosis of urethritis.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to symptoms of urethritis while in active service and since separation from active service.     

4.  Urethritis was first diagnosed during active service, the Veteran has had recurrent episodes of urethritis since service.    



CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied service connection for urethritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  Evidence received since the February 2003 rating decision, which denied service connection for urethritis, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for urethritis are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's request to reopen a claim for service connection for urethritis, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.



Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Petition to Reopen Urethritis Claim

A February 2003 rating decision denied the Veteran's claim for service connection for urethritis as the record did not demonstrate a chronic disability.  This claim had been previously denied in a July 1981 rating decision.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the February 2003 rating decision included the Veteran's service treatment records, various lay statements, various private treatment records and various VA examination reports.

An October 1971 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in an accompanying Report of Medical History.  An impression of nonspecific urethritis was noted in September 1973 following complaints of urethral discharge for four to five days.  The Veteran complained of pain in his penis in March 1974 and November 1974.  In February 1975, he tested positive for gonorrhea.  He complained of pain in his scrotal region in April 1975 and an irritation to the penis in July 1975.

An October 1974 service discharge examination was negative for any relevant abnormalities and the Veteran again denied frequent or painful urination in the accompanying Report of Medical History.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to urethritis.

During a January 1981 hearing, the Veteran testified that he had been taking medication for urethritis since service.

A June 1981 VA examination indicated that the Veteran has had intermittent urethral discharge for the past year and that he had been treated with tetracycline and Septra in the past year.  The examiner noted that the Veteran had a history of urethral discharge with no urethritis found on examination.

An October 1982 VA treatment note reflected the Veteran's reports of penis irritation and urinary frequency for the past week.  Diagnoses of rule-out polyp of the urethra and rule-out non-specific urethritis were made.

A December 2001 private treatment note contained an impression of urethritis; he was prescribed medication for two months.  

An August 2002 private treatment record indicates that the Veteran's symptoms "may linger for some time and may get better to some degree, but may also get worse and [he] may have this chronically."

Evidence received after the issuance of the February 2003 rating decision includes VA treatment records, service personnel records, various private treatment notes, and the Veteran's lay statements and testimony at a hearing before the Board in August 2011.  

An August 2008 VA treatment note indicated that there was no evidence of a urinary tract infection.

An August 2009 VA treatment note reflected the Veteran's reports of episodic urinary symptoms and dysuria that had been intermittently treated as urethritis for several years.

A June 2011 VA emergency room treatment record indicates that the diagnosis was prostatitis and urethritis.

During an August 2011 hearing, the Veteran testified that non-specific urethritis was diagnosed during service and that he has had a reoccurrence of these symptoms every 18 months to two years since that time.  He stated that he most recently had a flare-up three months ago and his flare-ups were treated with doxycycline.  His treating physician had told him that the infection extended so deeply into his prostate that the prescribed antibiotics didn't clear it up all of the time.  The Veteran stated that he had frequency when he had the flare-ups.  

The Veteran's claim for service connection for urethritis was last denied in a February 2003 rating decision as the evidence of record did not establish a chronic disability.  The additional material includes new evidence that is neither cumulative nor redundant in nature.  This evidence is material because it addresses a previously unestablished fact that tends to substantiate the claim.   This evidence tends to suggest that the Veteran has current symptoms and a diagnosis of urethritis and he has had recurrent symptoms and treatment for urethritis since service.  

Thus, the Board finds that new and material evidence has been received to reopen the claim of service connection for urethritis, and the claim is therefore reopened.

Service Connection for Urethritis

The Veteran contends that his current urethritis first manifested during service and he has had this disorder since service.    

Based on a review of the entire record, the Board finds the evidence establishes that urethritis was first diagnosed during active service, the Veteran has had recurrent episodes of urethritis since service, most recently in June 2011.    

Service treatment records document treatment for genitourinary symptoms and non-specific urethritis was diagnosed in September 1973.  An October 1971 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in an accompanying Report of Medical History.  An impression of nonspecific urethritis was noted in September 1973 following complaints of urethral discharge for four to five days.  The Veteran complained of pain in his penis in March 1974 and November 1974.  He complained of pain in his scrotal region in April 1975 and an irritation to the penis in July 1975.

An October 1974 service discharge examination was negative for any relevant abnormalities and the Veteran denied frequent or painful urination in the accompanying Report of Medical History.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to urethritis.

There is probative evidence that the urethritis has recurred since service separation and the Veteran continues to have recurrent episodes of urethritis.  During a January 1981 hearing, the Veteran testified that he had been taking medication for urethritis since service.

A June 1981 VA examination indicated that the Veteran has had intermittent urethral discharge for the past year and that he had been treated with tetracycline and Septra in the past year.  The examiner noted that the Veteran had a history of urethral discharge with no urethritis found on examination.

An October 1982 VA treatment note reflected the Veteran's reports of penis irritation and urinary frequency for the past week.  Diagnoses of rule-out polyp of the urethra and rule-out non-specific urethritis were made.

A December 2001 private treatment note contained an impression of urethritis; the Veteran was prescribed medication for two months.  

An August 2002 private treatment record indicates that the Veteran's symptoms "may linger for some time and may get better to some degree, but may also get worse and [he] may have this chronically."

An August 2009 VA treatment note reflected the Veteran's reports of episodic urinary symptoms and dysuria that had been intermittently treated as urethritis for several years.  A June 2011 VA emergency room treatment record indicates that the diagnosis was prostatitis and urethritis.

During an August 2011 hearing, the Veteran testified that non-specific urethritis was diagnosed during service and that he has had a recurrence of these symptoms every 18 months to two years since that time.  He stated that he most recently had a flare-up three months ago and his flare-ups were treated with doxycycline.  His treating physician had told him that the infection extended so deeply into his prostate that the prescribed antibiotics didn't clear it up all of the time.  The Veteran stated that he had frequency when he had the flare-ups.  

The Board finds that the Veteran is competent to describe observable symptoms such as urinary symptoms, frequency, and pain.  The Board finds that the Veteran, as a lay person, is competent to provide lay testimony as to the onset of his observable urinary symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  

The Board also finds that Veteran's statements concerning the urinary symptoms to be credible.  The Veteran's statements concerning these symptoms have been consistent over the years.  The Veteran's statements have been consistent with other statements and information recorded during the course of medical treatment since service.  The medical evidence shows that the Veteran has had recurrent treatment for urinary symptoms and treatment for urethritis since service.  

The Veteran's credible lay testimony serve to document a history of urinary symptoms and treatment for urethritis beginning in and continuing after service.  The medical evidence of record shows that a diagnosis of urethritis has been made in service and this diagnosis has been made since service, most recently in June 2011.  There is medical evidence that this disorder is chronic and recurrent.  An August 2002 private treatment record indicates that the Veteran's symptoms "may linger for some time and may get better to some degree, but may also get worse and [he] may have this chronically."

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  In the present case, the disease entity, urethritis, was established in service, and the lay and medical evidence shows that the urethritis has recurred since service with the most recent episode in June 2011.  There is no competent evidence of record which establishes that the urethritis has resolved.  The competent and credible evidence of record establishes that the Veteran has had episodes of this disorder since it was incurred in service in 1973.  

Based on a review of the entire record, the Board finds the evidence establishes that the recurrent urethritis had its clinical onset during the Veteran's period of active and has recurred since service.  Thus, service connection for urethritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been received, the claim for service connection for urethritis is reopened.

Service connection for urethritis is warranted.   




REMAND

Left Knee Claim

During an August 2011 hearing, the Veteran testified that his left knee disability had worsened in that he was favoring his knee and that he experienced flare-ups of knee pain at the end of the work week which resulted in increased pain and functional impairments.  His representative also suggested that the Veteran was experiencing knee instability.  A March 2009 VA orthopedic examination found no knee instability on examination; this was the most recent VA examinations conducted for the instant disabilities.  In addition, it is not clear that repetitive motion testing was conducted for the left knee during this examination.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the Veteran's contentions regarding his worsened left knee disability, a new orthopedic examination is required.

Headache Claim

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran contends that he sustained a headaches disorder as a result of an in-service head injury.  Service treatment records document that he had been hit in the eye while exercising at a gym in October 1973.  The service treatment record indicates that the Veteran had a slight contusion on the supra-orbital ridge of the left eye and nasal bridge.  Separation examination in October 1974 indicates examination of the head and neurologic system was normal.  The Veteran did not have complaints of headaches upon separation examination.  The Veteran testified at a January 1981 hearing that he experienced headaches from time to time since service.  At the hearing before the Board in September 2011, the Veteran stated that he had recurrent headaches since the head injury in service.  

This is sufficient evidence to warrant an examination, since there is competent evidence of current symptoms, an injury in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is therefore required to determine the etiology of the Veteran's claimed headache disability.  

The RO/AMC should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed headaches disorder and the service-connected left knee disorder.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file.    


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran in order to have him identify any source of VA or non-VA medical treatment rendered for the claimed headaches disorder and the service-connected left knee disorder.

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records to support his claim.  

2.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed headache disability.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.


The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran currently has a headache disorder? If so, please specify the current diagnosis.  

b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed headache disability had its onset during the Veteran's period of active duty service from October 1971 to October 1975; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's contention that his headaches were the result of an in-service head injury in 1973.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a VA orthopedic examination with an appropriate examiner to determine the current severity of his left knee Osgood-Schlatter's Disease.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner should note the ranges of motion for the left knee and whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any instability or recurrent subluxation of the left knee.  If there is objective evidence of instability or recurrent subluxation of the left knee, the examiner should indicate whether the instability or recurrent subluxation is mild, moderate, or severe.  

The examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case, and afford her the appropriate time period for response before the claims file is returned to the Board for further

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


